Exhibit 10.1
 



AGREEMENT


THIS AGREEMENT ("Agreement") is made and entered into this the 12th day of
November, 2010, by and between Kevin Pack ("Executive"), Bank of Hampton Roads
("BHR") and Gateway Bank Mortgage, Inc. ("GBM") (collectively the "Bank).


Executive is currently the President and Chief Executive Officer of GBM.  GBM is
a wholly owned subsidiary of BHR.


In consideration of the mutual promises and obligations of the parties contained
herein, and for other good and valuable consideration, the adequacy and receipt
of which is hereby acknowledged, the parties do hereby agree as follows:


1.    Payment.  In exchange for Executive's performance hereunder, Bank will pay
Executive One Hundred Fifty Thousand Dollars ($150,000).  This amount shall be
paid to employee in one-lump, minus applicable withholdings and taxes, within
ten (10) days of the Bank's receipt of an executed version of this Agreement
from Executive.


2.    Employment at Will.  Executive and the Bank both acknowledge and agree
that the employment relationship conferred hereunder is employment at will and
either the Executive or the Bank may terminate such employment relationship at
any time, for any reason, with or without cause.


3.    Confidentiality.  During Executive's employment with the Bank and at all
times after the date upon which Executive shall cease for any reason whatsoever
to be an employee of the Bank (the "Employment Cessation Date"), Executive
agrees that he will not use or disclose any Confidential Information (as defined
below), except for the benefit of the Bank and to authorized representatives of
the Bank or as required by any governmental or judicial authority.  For the
purposes of this Agreement, "Confidential Information" shall expressly include,
but shall not be limited to, information concerning the trade secrets, business
operations, business records, marketing plans, marketing efforts, employee
information, customer lists, customer services, or other customer information of
the Bank and its affiliates.  Upon termination of the Executive's employment
with the Bank, Executive shall immediately return to the Bank all of the Bank's
property including, without limitation, all Confidential Information in
Executive's possession or control.


4.    Non-Solicitation of Clients.  During Executive's employment with the Bank
and for a period of six (6) months after the Employment Cessation Date,
Executive covenants and agrees that Executive will not directly or indirectly,
for himself or for the benefit of another, solicit a Client for the purpose of
providing mortgage services of any type that the Bank rendered to its clients in
the six (6) months immediately preceding the Employment Cessation Date.  The
term "Client" as used in this Section 4 of the Agreement shall be defined as any
individual or entity that paid or engaged the Bank for mortgage services in the
six (6) month period immediately preceding the Employment Cessation Date.


 
 

--------------------------------------------------------------------------------

 
5.    Non-Solicitation of Employees.  During Executive's employment with the
Bank and for a period of six (6) months after the Employment Cessation Date,
Executive shall not, on Executive's own behalf or on behalf of any third party,
recruit or hire any individual who was employed by the Bank at any point during
the twelve-month period prior the Employment Cessation Date with whom Executive,
while employed by the Bank, had contact or communications.


6.    Non-Competition.  Non-Competition. During Executive's employment with the
Bank and for a period of six (6) months after the Employment Cessation Date,
Executive covenants and agrees that Executive will not either as principal,
stockholder, owner, partner, director, officer, employee, agent, or consultant
provide services that are substantially similar to those he provided while
employed by the Bank and that compete with the mortgage services that the Bank
provided at any time during the six (6) month period immediately preceding the
Employment Cessation Date. The foregoing restriction shall only apply within a
twenty-five (25) mile radius of the location of the Bank's corporate
headquarters and any Bank office or Bank branch operated by the Bank or its
affiliates as of the Employment Cessation Date.


7.    Remedies. The parties hereto agree that given the nature of the position
held by Executive with the Bank, as well as the highly competitive nature of
Bank's business, the restrictive covenants set forth above are reasonable and
necessary for the protection of the significant investment of the Bank in
developing, maintaining and expanding its business. Accordingly, the parties to
this Agreement further agree that in the event of any breach by the Executive of
any of the provisions above, that monetary damages alone will not adequately
compensate the Bank for its losses and, therefore, that it may seek any and all
legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief, and may hold the Executive liable for all
damages, including actual and consequential damages, costs and expenses,
including legal costs and reasonable attorneys' fees incurred by the Bank as a
result of such breach. The parties further acknowledge their intention that this
Agreement shall be enforceable to the fullest extent permitted by law.


8.    Survival of Covenants and Remedies. The agreements and covenants made by
Executive in, and the obligations of Executive under, Sections 3, 4, 5 and 6
shall survive the termination of Executive's employment with the Bank. Each such
agreement and covenant by Executive shall be construed as a covenant and
agreement independent and separable of any other provision herein, and the
existence of any claim or cause of action by Executive against the Employer
shall not constitute a defense to the enforcement of the provisions of any such
covenant or agreement. Notwithstanding the foregoing, if the Bank terminates
Executive's employment for reasons other than misconduct by the Executive, the
covenants contained in Sections 4, 5, and 6 of this Agreement shall not apply.


9.    Binding Effect/Assignment. This Agreement shall be binding upon and inure
to the benefit of the Bank and Executive and their respective heirs, legal
representatives, executors, administrators, successors and assigns. Neither
party shall be permitted to assign any portion of this Agreement, with the sole
exception that the Bank shall be permitted to assign this Agreement to any
person or entity acquiring substantially all of the assets of the Bank.


 
 

--------------------------------------------------------------------------------

 
10.    Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and any
prior understandings or agreements between the parties shall not be binding upon
either party.


11.    Modification of Agreement. Any modification of this Agreement shall be
binding only if evidenced in writing and signed by both parties.


12.        Effect of Partial Invalidity. The invalidity of any portion of this
Agreement shall not be deemed to affect the validity of any other provisions. In
the event that any provision of this Agreement is held to be invalid, the
parties agree that the remaining provisions shall be deemed in full force and
effect as if they had been executed by both parties subsequent to the
expungement of the invalid provision. Further, if any part or any provision of
this Agreement shall be determined to be invalid or unenforceable by reason of
the extent, duration or geographical scope thereof, or otherwise, then the
parties agree that the court making such determination may reduce such extent,
duration or geographical scope, or other provisions thereof, and in its reduced
form such part or provision shall then be enforceable in the manner contemplated
hereby.


13.    Governing Law. This Agreement shall be subject to and construed in
accordance with the laws of the Commonwealth of Virginia without regard to its
conflict of laws principles.
 
 
IN WITNESS WHEREOF, Executive and the Bank have caused this Agreement to be
executed and sealed as of the date first appearing above.
 
Kevin Pack                            Bank of Hampton Roads


By:  /s/ Kevin M.
Pack                                                                 By:  /s/
Ronald A.Day                          
Its:  _______________________                                              
        Its:   President & COO                          
Dated:      
11/12/10                                                                                               
   Date:  November 12, 2010                       
 
Gateway Bank Mortgage, Inc.


By:  /s/ Kevin M. Pack                                 
Its:   Pres/CEO                                                                
Date:  11/12/10          





 
 

--------------------------------------------------------------------------------

 
